                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

CARBONLITE HOLDINGS LLC, et al., 1                              Case No. 21-10527 (JTD)

                             Debtors.                           (Jointly Administered)

BAHRAM NOUR-OMID, an individual, and
LEARNICON LLC, a Delaware limited
liability company,

                             Plaintiffs,                        Adversary Pro. No. 21-50317 (JTD)

         v.                                                     DEMAND FOR JURY TRIAL

CARBONLITE HOLDINGS LLC, a
Delaware limited liability company, LF
INVESTMENT HOLDINGS, LLC, a
Delaware limited liability company, LEON
FARAHNIK, an individual, KIM JEFFERY,
an individual, FARAMARZ
YOUSEFZADEH, an individual, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II, L.P., a Delaware limited
partnership, ORION ENERGY CREDIT
OPPORTUNITIES FUND II PV, L.P., a
Delaware limited partnership, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II GPFA, L.P., a Delaware limited
partnership, FORCE TEN PARTNERS, LLC,
a Delaware limited liability company, BRIAN
WEISS, an individual, and DOES 1 through
50, inclusive,

                             Defendants.

                                       FIRST AMENDED COMPLAINT


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CarbonLite
Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957); CarbonLite P, LLC (5453);
CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite Recycling Holdings LLC (8957);
CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); and Pinnpack Packaging,
LLC (9948). The address of the Debtors’ corporate headquarters is 10250 Constellation Blvd., Los Angeles, CA 90067.
       Plaintiffs Bahram Nour-Omid and Learnicon LLC (collectively, “Plaintiffs”) hereby

allege, by and through their undersigned counsel, upon personal knowledge as to themselves

and their own acts and upon information and belief as to all other matters, as follows:

                                           PARTIES

       1.      Plaintiff Bahram Nour-Omid is an individual residing in Los Angeles County,

California. Dr. Nour-Omid is the managing member of Plaintiff Learnicon LLC (“Learnicon”).

       2.      Plaintiff Learnicon is a Delaware limited liability company with its principal

place of business in Los Angeles, California.

       3.      Defendant CarbonLite Holdings LLC (“CarbonLite”) is a Delaware limited

liability company with its principal place of business in Los Angeles, California. According to

its website, CarbonLite is “the world’s largest producer of food-grade Post-Consumer Recycled

PET [polyethylene terephthalate],” a recyclable plastic.       Defendant Leon Farahnik is the

Founder, Chief Executive Officer, and Chairman of the Board of Directors of CarbonLite.

Plaintiff Bahram Nour-Omid was a director of CarbonLite at all relevant times herein until

February 12, 2021.

       4.      Defendant LF Investment Holdings, LLC (“LFIH”) is a Delaware limited

liability company with its principal place of business in Los Angeles, California. LFIH is a

holding company that was created for the sole purpose of carrying out the deceptive and

unlawful transactions at issue.

       5.      Defendant Leon Farahnik is an individual residing in Los Angeles County,

California. As mentioned, Mr. Farahnik is the Founder, Chief Executive Officer, and Chairman

of the Board of Directors of CarbonLite. Mr. Farahnik is also the sole member of HPC

Industries, LLC (“HPC Industries”), which in turn is the sole member of LFIH and the




                                                 2
managing member and largest shareholder of CarbonLite. Mr. Farahnik is effectively the

owner, principal, and sole decision-maker of both HPC Industries and LFIH.

       6.      Defendant Kim Jeffery is an individual residing in Los Angeles County,

California.   Mr. Jeffery is a director of CarbonLite and serves on CarbonLite’s Finance

Committee.

       7.      Defendant Faramarz Yousefzadeh is an individual residing in Los Angeles

County, California. Mr. Yousefzadeh is a director of CarbonLite and serves on CarbonLite’s

Finance Committee.

       8.      Defendant Orion Energy Credit Opportunities Fund II, L.P. is a limited

partnership organized under Delaware law. It is a lender to CarbonLite pursuant to a Credit

Agreement dated as of August 2, 2019, which was subsequently amended six times (the “Credit

Agreement”).

       9.      Defendant Orion Energy Credit Opportunities Fund II PV, L.P. is a limited

partnership organized under Delaware law. It is a lender to CarbonLite pursuant to the Credit

Agreement.

       10.     Defendant Orion Energy Credit Opportunities Fund II GPFA, L.P. is a limited

partnership organized under Delaware law. It is a lender to CarbonLite pursuant to the Credit

Agreement.

       11.     Defendants Orion Energy Credit Opportunities Fund II, L.P., Orion Energy

Credit Opportunities Fund II PV, L.P., and Orion Energy Credit Opportunities Fund II GPFA,

L.P. are collectively referred to herein as “Orion.”

       12.     Defendant Force Ten Partners, LLC (“Force 10”) is a Delaware limited liability

company with its principal place of business in Newport Beach, California. Force 10 is an




                                                 3
advisory firm that specializes in corporate restructuring. Force 10 entered into an engagement

agreement with CarbonLite to provide the services of Defendant Brian Weiss as Chief

Restructuring Officer for CarbonLite to manage the company’s ongoing restructuring efforts.

       13.    Defendant Brian Weiss is an individual residing in Orange County, California.

Mr. Weiss is a partner of Force 10 who, at all relevant times herein, served as CarbonLite’s

Chief Restructuring Officer.

        14.   Plaintiffs do not know the true names and capacities of the defendants sued herein

as Does 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.

Plaintiffs will amend this Complaint to allege the true names and capacities of defendants Does 1

through 50 when the same are ascertained. Plaintiffs are informed and believe and based thereon

allege that such fictitiously named defendants are liable to Plaintiffs for the facts and

circumstances alleged herein.

       15.    Plaintiffs are informed and believe and based thereon allege that each and every

one of the defendants was the agent, employee, joint venturer, partner, subsidiary, and/or co-

conspirator of each other defendant, and that each defendant aided and abetted each other

defendant in committing the acts complained of herein.

       16.    Defendants CarbonLite, LFIH, Leon Farahnik, Kim Jeffery, Faramarz

Yousefzadeh, Orion, Force 10, Brian Weiss, and Does 1 through 50 are collectively referred to

herein as “Defendants.”

                                JURISDICTION AND VENUE

       17.    This Court has personal jurisdiction over Defendants because they, and each of

them, reside in, have extensive contacts with, conduct substantial business within, and/or




                                               4
intentionally avail themselves of the benefits and protections of the laws in, the State of

Delaware and this Judicial District.

        18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1334. On or

about March 8, 2021, CarbonLite filed a Chapter 11 Voluntary Petition in this Court initiating

bankruptcy proceedings (In re: CarbonLite Holdings LLC, et al., Case No. 21-bk-10527-JTD).

This action against CarbonLite and the other Defendants arises in and is related to such action.

        19.     Venue is proper in this Court because Defendants are Delaware entities, reside

and/or do business within this Judicial District, and/or have agents for service of process in this

Judicial District.

                                 FACTUAL ALLEGATIONS

        20.     CarbonLite was founded in or around 2010 by defendant Leon Farahnik.

CarbonLite is in the business of recycling plastic into food-grade Post-Consumer Recycled

polyethylene terephthalate resins.

        21.     On or about August 2, 2019, CarbonLite entered into the Credit Agreement with

Orion establishing a credit facility for CarbonLite.

        22.     The Credit Agreement was subsequently amended six times, by the following:

Amendment No. 1 dated March 30, 2020; Amendment No. 2 dated September 9, 2020;

Amendment No. 3 dated October 23, 2020; Amendment No. 4 dated December 10, 2020;

Forbearance Agreement and Amendment No. 5 dated February 8, 2021; and Amendment No. 6

dated March 1, 2021.

        23.     Pursuant to the Credit Agreement and its amendments, Orion extended a series of

loans to CarbonLite and its subsidiaries, in several tranches. The original Tranche A Loans




                                                 5
consisted of $80,000,000. 2 The Tranche B Loans, issued under Amendment No. 2, consisted of

$5,250,000. The Tranche C Loans, issued under the Forbearance Agreement and Amendment

No. 5, consisted of $2,800,000. The Tranche C Loans were later increased under Amendment

No. 6 by $2,684,035.34, making the total Tranche C Commitments equal to $5,484,035.34.

A.       The Tranche B Transaction

         24.    After extending $80,000,000 in principal amount of Tranche A Loans, Orion

requested certain repayment conditions from CarbonLite in connection with issuing the Tranche

B Loans. Generally speaking, those conditions called for a “Minimum Return” and additional

returns that increased over time, an issuance of warrants covering 2% of CarbonLite’s equity,

and a second lien on a CarbonLite facility in Dallas—all of which were triggered if the Tranche

B Loans were not repaid within 45 days (i.e., by October 24, 2020).

         25.    Prior to the expiration of the 45-day period, in order to avoid the above-

referenced triggers, Orion and CarbonLite discussed having another investor “step into” the

Tranche B obligation and setting up the transaction as a “participation,” or sale of the Tranche B

Loans.

         26.    To that end, on October 2, 2020, Chris Leary, an Investment Partner at Orion,

emailed CarbonLite’s CEO defendant Leon Farahnik, copying Orion’s “CarbonLite Deal

Team,” and wrote:




2
 A fourth Orion entity, Orion Energy Credit Opportunities CarbonLITE Co-Invest, L.P., also participated in the
Tranche A Loans, issuing $30,000,000 of the $80,000,000 total.




                                                      6
         27.   The “potential investor” was plaintiff Bahram Nour-Omid. Defendant Farahnik

forwarded Mr. Leary’s October 2, 2020 email to plaintiff Nour-Omid on October 5, 2020 and

wrote:




         28.   On October 7, 2020, Mr. Leary of Orion sent another email to defendant

Farahnik of CarbonLite, again copying Orion’s “CarbonLite Deal Team.” That email stated:




                                             7
       29.    The “board member” who was going to “step into the Tranche B Loan” was

plaintiff Bahram Nour-Omid.

       30.    According to Mr. Leary’s October 7, 2020 email, Orion and CarbonLite

expressly contemplated, among other things, that:

              •       Orion would directly sell the “$5.25MM participation in the Tranche B
                      Loan to [Dr. Nour-Omid] (the ‘Participant’)”;




                                               8
                •       The participation would be “documented via a Participation Agreement
                        (for the whole loan)”;

                •       The “Credit Agreement and related documents [would be] left largely
                        unchanged”;

                •       The Tranche B Loan would be “paid first from the proceeds of an equity
                        raise or an approved sale of Pinnpack” 3; and

                •       Orion would “not amend the Tranche B interest rate or Tranche B
                        principal amount, or the payment priorities described above, without
                        Tranche B Participant approval.”

Id. (emphasis added).

        31.     Defendant Farahnik forwarded Mr. Leary’s October 7, 2020 email to plaintiff

Nour-Omid on October 9, 2020:




        32.     On October 16, 2020, defendant Farahnik sent an email to Mr. Leary of Orion,

copying plaintiff Nour-Omid, CarbonLite’s Chief Financial Officer Gregg Milhaupt, and

CarbonLite’s counsel Moshe Kupietzky, and wrote:




3
 Pinnpack is CarbonLite’s food packaging business. It includes a number of subsidiaries of CarbonLite and a
manufacturing facility in Oxnard, California.




                                                    9
       33.       The “attached summary of terms” was prepared by CarbonLite’s counsel Moshe

Kupietzky. It stated as follows (reproduced in full without alteration):



   Tranche B “Summary of Terms”



   •   Lender
             o   Learnicon, LLC (replacing Orion Energy)


   •   Interest Rate
             o   10.00% cash pay
             o   Legal cost covered by the company


   •   Fee
             o   One Million Dollars ($1,000,000.00)
   •   Uses
             o   $5.0MM for the PA Bond deal, $250k for transaction costs and loan discount


   •   Structure
             o   Tranche B Loans will be “first out” only as relates to repayment with proceeds from an
                 equity raise, subordinated debt, or second lien debt (subject to an approved
                 intercreditor agreement), sale of Pinnpack




                                                   10
          o   On liquidation, company sale, other scenarios, proceeds shall be distributed first to
              Tranche A loans in priority as “first out,” then to Tranche B loans as “last out”
•   Maturity
          o   October 30, 2021 for Tranche B Loans
          o   Event of default if Tranche B Loans are not repaid by Maturity


•   Prepayment
          o   Borrower can repay Tranche B Loans at any time within 45 days from the closing date
              with NO PENALTY, other than the accrued interest through the prepayment date


•   Guarantee
          o   Tranche B Loans personally guaranteed by Leon Farahnik of up to $5.25MM + accrued
              interest


•   Other
          o   Covenant by CarbonLITE to use commercially reasonable efforts towards a minimum
              $20.0MM equity raise
          o   Orion Energy to support upsizing of the Bank Leumi (or similar) RLOC to a total of
              $25.0MM from the current $10.0MM facility (subject to approval of an intercreditor
              agreement)
          o   Sale of Pinnpack



    34.       Of particular relevance here, the proposed terms expressly included that:

              •       Plaintiff Learnicon would replace Orion as the Lender of the Tranche B
                      Loans;

              •       There would be a $1,000,000 fee (paid to Learnicon);

              •       The Tranche B Loans would be “first out” as it relates to repayment with
                      proceeds from (1) an equity raise, (2) subordinated debt, (3) second lien
                      debt, or (4) a sale of Pinnpack; on liquidation, company sale, and other
                      scenarios, proceeds would be distributed first to the Tranche A Loans in
                      priority as “first out,” then to the Tranche B Loans;

              •       The Tranche B Loans would be personally guaranteed by defendant
                      Farahnik up to $5.25M + accrued interest;




                                                 11
              •      There would be a covenant that CarbonLite use commercially reasonable
                     efforts towards a minimum $20.0M equity raise; and

              •      A sale of Pinnpack.

       35.    Later on October 16, 2020, Mr. Leary of Orion responded to defendant Farahnik

and the others on the email chain, including plaintiff Nour-Omid, while also copying Orion’s

“CarbonLite Deal Team,” and wrote:




       36.    Defendant Farahnik responded to Mr. Leary and the others on the email chain,

including plaintiff Nour-Omid, and wrote:




       37.    Meanwhile, also on October 16, 2020, CarbonLite’s counsel Mr. Kupietzky sent

an email to plaintiff Nour-Omid and defendant Farahnik attaching the proposed terms and



                                             12
explaining, among other things, that Orion wanted the transaction to be “the purchase of a

participation in its existing loan, and not as a new loan.”      Mr. Kupietzky asked whether

Learnicon (plaintiff Nour-Omid’s entity) had counsel to assist it in the transaction and suggested

a conference call.

       38.     Defendant Farahnik responded to Mr. Kupietzky’s email as follows:




       39.     Thus, all of the above-referenced parties intended that plaintiff Learnicon would

purchase the Tranche B Loans from Orion and replace it as the lender, that the Tranche B Loans

would have payment priority over the Tranche A Loans in multiple scenarios, that this payment

priority would not be amended without plaintiff Nour-Omid’s approval, that CarbonLite would

move toward executing deals that would trigger repayment of the Tranche B Loans (including a

sale of Pinnpack), and that CarbonLite’s counsel Mr. Kupietzky would prepare all the relevant

documents to effectuate the transaction.

       40.     Despite the fact that the discussions between Orion, CarbonLite, CarbonLite’s

counsel Mr. Kupietzky, Mr. Farahnik, and Plaintiffs had always been that Learnicon would

purchase the Tranche B Loans directly from Orion and step into Orion’s shoes, at the last

minute, Orion, CarbonLite, CarbonLite’s counsel Mr. Kupietzky, and Mr. Farahnik devised a

plan whereby a new entity formed and controlled by Mr. Farahnik, defendant LFIH, would

“purchase” the Tranche B Loans from Orion, while Plaintiffs would provide the funds for the

transaction. Specifically, the plan was that Learnicon would “loan” the funds to LFIH, to be




                                                13
secured by a note, and LFIH would then use those funds to “purchase” the participation in the

Tranche B Loans from Orion. Instead of Learnicon, LFIH would be the record holder of the

participation, while Plaintiffs would finance the transaction. This was presented to Dr. Nour-

Omid as a “form over substance” matter that would be “easier” for everyone, but the terms of

the transaction would stay the same and Plaintiffs would have security for their loan through the

note and a personal guaranty from defendant Farahnik. Based on these terms, Plaintiffs agreed

to the form of the transaction.

           41.      Consequently, on October 23, 2020 (one day before the expiration of the 45-day

grace period for CarbonLite to repay the Tranche B Loans), Orion, CarbonLite, LFIH, and

Learnicon executed a series of agreements and documents to effectuate the sale of the Tranche

B Loans to LFIH, financed by Plaintiffs. These agreements and documents (the “Closing

Documents”) 4 included, inter alia:

                    •        Amendment No. 3 to the Credit Agreement;

                    •        Participation Agreement for Par/Near Par Trades;

                    •        Note Purchase Agreement;

                    •        Promissory Note;

                    •        Security Agreement;

                    •        UCC-1 Financing Statement;

                    •        LFIH Certificate of Formation;

                    •        LFIH Operating Agreement.




4
    A true and correct copy of the October 23, 2020 package of Closing Documents is attached hereto as Exhibit 1.




                                                          14
           42.      LFIH is a holding company controlled by defendant Farahnik that was created

for the sole purpose of carrying out this transaction and the subsequent transactions that

ultimately harmed Plaintiffs as alleged herein. CarbonLite was the initial member of LFIH. At

some point, HPC Industries became the sole member of LFIH. The common thread among all

of these entities is defendant Leon Farahnik. At all relevant times, Mr. Farahnik was (and is)

the Chief Executive Officer of CarbonLite and the principal and sole decision-maker of both

LFIH and HPC Industries.

           43.      According to the Closing Documents, to consummate the Tranche B transaction,

LFIH “purchased” the Tranche B Loans from Orion pursuant to a Participation Agreement for

Par/Near Par Trades (the “Participation Agreement”). In reality, the funds for the purchase

came from Learnicon. Simultaneously with the execution of the Participation Agreement, LFIH

issued a promissory note to Learnicon in the amount of $6,250,000 5 (the “Note”) and entered

into a Note Purchase Agreement (the “Note Purchase Agreement”) to sell the Note to

Learnicon.        The Note was secured by LFIH’s participation interest in the Participation

Agreement, pursuant to a Security Agreement between Learnicon, as the Secured Party, and

LFIH, as the Debtor (the “Security Agreement”), with the security interest being recorded in

Delaware in a Uniform Commercial Code (“UCC”) Form-1 filing.                              CarbonLite’s counsel

publicly filed the UCC-1 Financing Statement on October 22, 2020. Plaintiffs then wired

$5,250,000 directly to Orion to purchase the Tranche B Loans.

           44.      The effect of the Closing Documents was that Orion had sold the Tranche B

Loans to LFIH (via the Participation Agreement), and LFIH had sold a note to Learnicon

secured by its interest in the Participation Agreement (via the Note Purchase Agreement).


5
    This represented the $5,250,000 purchase price for the Tranche B Loans plus the $1,000,000 fee.




                                                          15
However, Learnicon was the true purchaser and beneficial holder of the Tranche B

participation, as it and Dr. Nour-Omid provided the funds directly to Orion for the purchase.

       45.     Indeed, on October 22, 2020, in an email chain between members of Orion

(including Senior Vice President and Senior Counsel Zhao Yang), CarbonLite’s counsel Mr.

Kupietzky, defendant Farahnik, and plaintiff Nour-Omid, plaintiff Nour-Omid advised that “the

cash [to Orion] will come from [Dr. Nour-Omid’s] personal account, but advanced on behalf of

his wholly owned entity Learnicon, LLC.”

       46.     Without Plaintiffs’ willingness to finance the Tranche B participation,

CarbonLite would have faced severe repayment penalties to Orion for the Tranche B Loans.

Plaintiffs’ agreement to provide $5,250,000 in cash to Orion just prior to the expiration of the

45-day grace period provided a significant monetary benefit and operational flexibility to

CarbonLite.

       47.     There is no question that defendants Orion, CarbonLite, LFIH, and Farahnik

knew that Plaintiffs had financed the Tranche B participation and were the true owners of the

interest. These parties participated in direct communications via email and telephone regarding

how to set up the transaction, facilitated the transaction, and executed the transaction.

CarbonLite’s counsel prepared the relevant documents and created the legal framework for the

transaction.   Dr. Nour-Omid was told that everything would be “taken care of” and that

Plaintiffs’ interest in the Tranche B Loans would be secure and protected.

       48.     There is also no question that each of the other Defendants (including

CarbonLite directors Kim Jeffery and Faramarz Yousefzadeh, CarbonLite’s Chief Restructuring

Officer Brian Weiss, and Mr. Weiss’s firm Force 10) knew that Plaintiffs had financed the

Tranche B participation and were the true owners of the interest.




                                               16
       49.    Prior to the close of the Tranche B transaction, CarbonLite’s board members

engaged in discussions such as the following:




       50.    On October 19, 2020, Mr. Farahnik emailed CarbonLite’s board members to set

up a board meeting on October 22, 2020 to discuss the Tranche B transaction.

       51.    On October 21, 2020, in advance of the October 22 board meeting, CarbonLite’s

counsel Mr. Kupietzky sent an email to the board disclosing the terms of the transaction,

including Plaintiffs’ participation therein. He explained that “100% of the financing for LF

Investment Holdings’ purchase of the Participation is being provided by a company wholly

owned by Dr. Bahram Nour-Omid [i.e., Learnicon], a Company Board member” and clarified

that “LF Investment Holdings will not retain any of the economic benefits from its ownership of

the Participation, which is being pledged to Dr. Nour-Omid’s company [Learnicon].” He also




                                                17
informed the board that they would not be asked to approve the terms of the agreements

between LFIH/Mr. Farahnik and Learnicon/Dr. Nour-Omid but that they would be asked to

approve the overall transaction and a formal amendment to the Credit Agreement to

memorialize the terms (which would be Amendment No. 3).

        52.      Pursuant to CarbonLite’s Fourth Amended and Restated Operating Agreement,

dated as of December 20, 2018 (“Operating Agreement”), 6 any direct or indirect transaction

between CarbonLite and an interested director, member, officer, or related party had to be

disclosed to the board of directors and, among other things, approved by a Supermajority Vote.

A Supermajority Vote is defined by the Operating Agreement as “(i) with respect to the

Members of the Company, the affirmative vote or consent of the holders of 662/3% of the Voting

Interests of the Voting Members and (ii) with respect to the Board of Directors, the affirmative

vote or consent of at least one Series B Director and a Majority of the remaining Directors.”

(Ex. 3 at Ex. A (Definitions), p. 15.) A Series B Director is defined as one of “two (2)

representatives designated by a Majority Vote of the Voting Interests comprised of Series B

Membership Units (the ‘Series B Directors’) ….” (Ex. 3 at § 3.1(c)(i)(1).)

        53.      The Tranche B transaction reflected in the Closing Documents was a transaction

that required a Supermajority Vote by CarbonLite’s board of directors. This opinion was

espoused by CarbonLite director Ben Shapiro’s email to defendant Farahnik on October 17,

2020 and Mr. Kupietsky’s email to the board on October 21, 2020.




6
  A true and correct copy of the Operating Agreement is attached hereto as Exhibit 3. This is CarbonLite’s current
Operating Agreement.




                                                       18
        54.    The board held a meeting on October 22, 2020, at which meeting they approved

the Tranche B transaction and Amendment No. 3 to the Credit Agreement by a Supermajority

Vote.

        55.    In agreeing to pay $5,250,000 for the Tranche B Loans and participate in the

transaction, Plaintiffs relied on certain materials terms including the following:

               •       The “Credit Agreement and related documents [would be] left largely
                       unchanged”;

               •       Orion would “not amend the Tranche B interest rate or Tranche B
                       principal amount, or the payment priorities … without Tranche B
                       Participant approval”;

               •       With respect to payment priority over the Tranche A Loans, the Tranche
                       B Loans would be “first out” as it relates to repayment with proceeds
                       from an equity raise, subordinated debt, second lien debt, or a sale of
                       Pinnpack;

               •       The Tranche B Loans would be personally guaranteed by defendant
                       Farahnik up to $5.25M + accrued interest; and

               •       CarbonLite would use commercially reasonable efforts towards a
                       minimum $20.0M equity raise.

        56.    Plaintiffs would not have agreed to finance the Tranche B Loans if they had

known that any of the above material terms would be disregarded.

        57.    Amendment No. 3 to the Credit Agreement, which was part of the Closing

Documents and executed in conjunction with the Tranche B transaction, memorialized the

payment priority for the Tranche B Loans over the Tranche A Loans. As to the sale of Pinnpack

specifically, Amendment No. 3 confirmed Tranche B’s priority over Tranche A in the event of a

“Qualified PinnPack Sale,” which it defined as “a direct or indirect sale of the Pinnpack Facility

in accordance with and upon terms approved in writing by the Administrative Agent (in its sole

and absolute discretion), including, without limitation, as to process, valuation, amount and




                                                 19
form of consideration and application of proceeds; provided that, without limiting the generality

of the foregoing, the Administrative Agent shall not be required to consider or approve any

proposed sale of the Pinnpack Facility that yields proceeds (net of any fees, expenses and

amounts proposed to be retained by the Loan Parties) of less than $25,000,000.00.” (Ex. 1

(Amend. No. 3) at § 2(a).) Amendment No. 3 further provided that “[a]ny partial prepayments

of the Loans [meaning Tranche A and Tranche B] pursuant to Section 2.05(b)(iii) (solely to the

extent relating to a Qualified PinnPack Sale), Section 2.05(b)(vi) or Section 2.05(b)(vii)[ 7] shall

be applied (1) first, on a pro rata basis to the Tranche B Obligations of each Tranche B Lender

and (2) second, on a pro rata basis to the Tranche A Obligations of each Lender or as otherwise

directed by the Administrative Agent.” (Id. at § 2(e) (all emphases in original).)

B.       The Forbearance Agreement

         58.      Several months later, on February 2, 2021, there was a special meeting of the

board of directors of CarbonLite. The purpose of the meeting was to discuss CarbonLite’s

financial status and situation with its principal lenders, including Orion.                     At the meeting,

defendant Farahnik informed the board that Orion had declared a default under the Credit

Agreement. He informed the board that CarbonLite’s Finance Committee (composed solely of

defendants Kim Jeffery and Faramarz Yousefzadeh) and defendant Brian Weiss, CarbonLite’s

Chief Restructuring Officer pursuant to the engagement with defendant Force 10, had been

negotiating with Orion to obtain a forbearance agreement as well as additional funding of

working capital. Mr. Weiss then updated the board on the status of the negotiations with Orion,


7
 Section 2.05(b) of the Credit Agreement contains the terms of “Mandatory Prepayments and Offers to Prepay” the
Loans. Section 2.05(b)(iii) discusses the Borrower’s prepayment obligation in the event of a disposition of assets;
section 2.05(b)(vi) discusses the Borrower’s prepayment obligation in the event of an additional equity raise; and
section 2.05(b)(viii) discusses the Borrower’s prepayment obligation in the event of a failure to close a certain bond
deal involving CarbonLite’s Pennsylvania facility.




                                                         20
including the fact that Orion had agreed to a few requested changes from CarbonLite, such as

eliminating the proposed requirement for collateral being provided by, and proposed restrictions

on intercompany activities involving, CarbonLite’s Texas and Pennsylvania subsidiaries, and

negotiating a smaller prepayment penalty with respect to a proposed Tranche C advance. At no

time did defendants Farahnik, Jeffery, Yousefzadeh, or Weiss inform the board (including

plaintiff Nour-Omid) that the proposed forbearance agreement with Orion would eliminate the

previously agreed upon payment priorities for the Tranche B Loans and subordinate the Tranche

B Loans to both the Tranche A Loans and new Tranche C Loans.

       59.    At the February 2, 2021 board meeting, the CarbonLite board voted to delegate

to the Finance Committee (i.e., defendants Jeffery and Yousefzadeh) the authority to negotiate

and finalize the forbearance agreement with Orion and to authorize defendant Farahnik to

execute and deliver the forbearance agreement on CarbonLite’s behalf. Plaintiff Nour-Omid

reasonably trusted that defendants Jeffery, Yousefzadeh, and Farahnik would negotiate and

execute a fair agreement that protected his and Learnicon’s interest in the Tranche B Loans,

which all of the parties knew had been financed by Plaintiffs.        Had defendants Jeffery,

Yousefzadeh, or Farahnik disclosed the specific terms of the proposed forbearance agreement

relating to the subordination of the Tranche B Loans, plaintiff Nour-Omid would not have voted

to authorize any of them to negotiate, finalize, or execute the forbearance agreement containing

such terms.




                                               21
           60.      On or about February 8, 2021, CarbonLite and Orion entered into the

Forbearance Agreement and Amendment No. 5 to Credit Agreement dated February 8, 2021

(the “Forbearance Agreement”). 8

           61.      Pursuant to the Forbearance Agreement, Orion agreed to issue a new tranche of

loans (Tranche C) to CarbonLite in the amount of $2,800,000. Unbeknownst to Plaintiffs, the

Forbearance Agreement subordinated the Tranche B Loans to both the Tranche A and Tranche

C Loans and eliminated certain key rights associated with the Tranche B Loans. Most glaringly,

the Forbearance Agreement struck the notion of a “Qualified PinnPack Sale” and various

prepayments triggering repayment of the Tranche B Loans ahead of the Tranche A Loans. (See

Ex. 2 at Ex. A (the redlined Credit Agreement), pp. 28, 43-45 (e.g., striking the term “Qualified

PinnPack Sale”; striking Tranche “B” in favor of “A/C”).) The Forbearance Agreement flipped

the previously agreed upon payment priority for Tranche B over Tranche A on its head. In

other words, the terms on which Plaintiffs had agreed to finance the Tranche B Loans were

unilaterally eviscerated.

           62.      Mr. Farahnik signed the Forbearance Agreement on behalf of CarbonLite and its

subsidiaries. The Forbearance Agreement also required that LFIH (who, at least on paper, still

owned the participation interest in the Tranche B Loans) approve the agreement. To that end,

Mr. Farahnik signed a Consent on behalf of LFIH, which stated: “In connection with the entry

by CarbonLite Holdings, LLC, its subsidiaries and Orion … into the Forbearance Agreement

and Amendment No. 5 to the Credit Agreement (the ‘Agreements’), I hereby certify on behalf

of LF Investment Holdings LLC, that I have reviewed and approve of the Agreements.” Mr.




8
    A true and correct copy of the Forbearance Agreement is attached hereto as Exhibit 2.




                                                          22
Farahnik signed the Consent as LFIH’s “Manager.” LFIH did not receive any consideration for

this Consent, which was illusory.

       63.    In addition, defendants Jeffery and Yousefzadeh (CarbonLite’s Finance

Committee) signed a “Unanimous Written Consent” to the Forbearance Agreement.

       64.    However, the Forbearance Agreement was a transaction that required a

Supermajority Vote by CarbonLite’s board of directors. It involved a transaction by a director,

member, officer, or related party with CarbonLite and it was an HPC Party Transaction, as that

term is defined in the Operating Agreement (and described further below). The parties did not

obtain approval of the Forbearance Agreement by a Supermajority Vote in breach of

CarbonLite’s Operating Agreement.

       65.    Furthermore, even though Orion had previously represented that it would not

amend the Tranche B payment priorities absent Dr. Nour-Omid’s approval, Dr. Nour-Omid did

not approve of the Forbearance Agreement. In fact, his approval was never sought. Dr. Nour-

Omid was left entirely out of the negotiation and execution of the Forbearance Agreement—and

he was the only board member who stood to lose from the agreement, as he and Learnicon had

paid $5,250,000 to Orion to rescue CarbonLite from the triggering of the severe penalties under

Amendment No. 2, and expected that the Tranche B Loans would be repaid ahead of the

Tranche A Loans in the event of a sale of Pinnpack.

       66.     Dr. Nour-Omid never saw the Forbearance Agreement before it was executed.

He was not informed of its contents. He was not informed that the Forbearance Agreement

subordinated the Tranche B Loans to both the Tranche A and Tranche C Loans and eliminated

material rights associated with the Tranche B Loans, including its payment priorities. Had Dr.

Nour-Omid been informed that Plaintiffs’ interest in the Tranche B Loans was going to be




                                              23
harmed in this way, he would have objected to the Forbearance Agreement and done everything

in his power to protect Plaintiffs’ interest.

        67.     On February 10, 2021, there was another special meeting of the board of

directors of CarbonLite. At this meeting, Mr. Yousefzadeh reported to the board that the

Forbearance Agreement with Orion had been executed and that Orion had already advanced

$2,500,000 to CarbonLite.        According to the board meeting minutes, Mr. Yousefzadeh

“summarized the key elements of the Forbearance Agreement, which included a number of

stringent limitations on the Company’s [CarbonLite’s] financial operations, and further required

the Company to begin marketing the Company for sale, as well as to prepare for a potential

Chapter 11 filing in March ….” At no time did defendants Farahnik, Yousefzadeh, Jeffery, or

Weiss inform the board (including plaintiff Nour-Omid) that the executed Forbearance

Agreement subordinated the Tranche B Loans to both the Tranche A and the newly issued

Tranche C Loans, and eliminated material rights associated with the Tranche B Loans

(including its payment priority in the event of a sale of Pinnpack).

        68.     On or about February 16, 2021 (i.e., about a week after the Forbearance

Agreement had been executed), LFIH sold its record interest in the Participation Agreement

with Orion to Learnicon via a Participation Purchase Agreement. Thus, whereas previously

Learnicon had its Note secured by the Participation Agreement interest, Learnicon now owned

the participation interest directly. At no time in connection with entering into the Participation

Purchase Agreement did LFIH or its principal Mr. Farahnik inform Learnicon or Dr. Nour-

Omid that the Forbearance Agreement between CarbonLite and Orion had subordinated the

Tranche B Loans to both the Tranche A and the newly issued Tranche C Loans, and eliminated

material rights associated with the Tranche B Loans.




                                                24
       69.     At the time of the Participation Purchase Agreement, Plaintiffs knew that

CarbonLite and Orion had entered into the Forbearance Agreement, but, critically, they were

not aware of the Forbearance Agreement’s terms. Neither Dr. Nour-Omid nor Learnicon had

received a copy of the Forbearance Agreement or been made aware of its contents at that point.

       70.     Plaintiffs finally received a copy of the Forbearance Agreement on or around

February 25, 2021. Only then did they realize what had truly happened. CarbonLite and the

director defendants (Farahnik, Jeffery, and Yousefzadeh) had used Plaintiffs’ $5,250,000

payment to avoid harsh repayment penalties to Orion associated with the Tranche B Loans.

Orion knew about and participated in the transaction that facilitated the $5,250,000 payment by

Learnicon to Orion for the “purchase” of the Tranche B Loans by LFIH. Indeed, Plaintiffs

engaged in multiple communications (including phone calls and emails) with representatives of

Orion, CarbonLite, CarbonLite’s counsel, and defendant Farahnik wherein they discussed that

Plaintiffs would be financing the Tranche B Loans. Plaintiffs wired the funds directly to Orion,

who accepted them. Orion and the other defendants then negotiated and entered into the

Forbearance Agreement to provide CarbonLite with additional capital and subordinated the

Tranche B Loans to both the Tranche A and the newly issued Tranche C Loans, and reversed

the payment priorities for Tranche B (including in the event of a sale of Pinnpack). This was

done without Plaintiffs’ knowledge, consent, or approval, and in complete disregard of

Plaintiffs’ rights and interests in the Tranche B Loans. Then, after the Forbearance Agreement

was executed, LFIH (through Mr. Farahnik) sold the participation interest in the Tranche B

Loans to Learnicon without disclosing that the interest had been substantially devalued to the

point of being practically worthless.




                                               25
       71.    After discovering what happened, Dr. Nour-Omid confronted Mr. Farahnik and

CarbonLite’s counsel Mr. Kupietzky. Not surprisingly, both claimed ignorance. Mr. Farahnik

claimed that he signed the signature pages of the Forbearance Agreement without reviewing the

final version, and Mr. Kupietzky claimed that he did not foresee any of this happening when he

prepared the documents to consummate the Tranche B transaction.

       72.    To make matters worse, on March 1, 2021, Orion and CarbonLite entered into

Amendment No. 6 to Credit Agreement, which increased the Tranche C Loans by

$2,684,035.34, making the total Tranche C Commitments equal to $5,484,035.34. This was

done after Learnicon had become the record holder of the interest in the Tranche B Loans and at

such a time when Defendants knew that they had already substantially harmed Learnicon’s

interest. Amendment No. 6 further harmed Learnicon’s interest by further subordinating the

Tranche B Loans to over $2.6 million of additional Tranche C Commitments on top of the

original $2.8 million Tranche C Loans.

       73.    Plaintiffs were not aware of the negotiation and execution of Amendment No. 6.

They were not informed of the contents of Amendment No. 6. They were not informed of the

effect of Amendment No. 6 on the Tranche B Loans. They did not know about, consent to, or

approve in any way Amendment No. 6.

       74.    Between the negotiation of the Tranche B transaction in October 2020 and the

execution of the Forbearance Agreement on or about February 8, 2021, CarbonLite never made

commercially reasonable efforts towards a minimum $20,000,000 equity raise. A week after

executing Amendment No. 6, on March 8, 2021, CarbonLite filed for Chapter 11 bankruptcy

protection in this Court. In light of the improperly entered into Forbearance Agreement, the

Tranche B Loans are now evidently so far out of the money that it is impossible they will be




                                              26
repaid through the sale of any assets (including Pinnpack). If the Forbearance Agreement had

not been entered into, and the payment priorities and other rights associated with the Tranche B

Loans in Amendment No. 3 were still in place, this would not be the case.

       75.       Through this action, Plaintiffs seek damages, rescission of the Forbearance

Agreement, declaratory relief, and other appropriate relief for the wrongdoing that was

committed against them by the Defendants as alleged herein.

                                     CAUSES OF ACTION

                              FIRST CAUSE OF ACTION
                                         Fraud
(By Plaintiffs Against Defendants LFIH, Farahnik, Jeffery, Yousefzadeh, Weiss, and Does
                                          1-5)

       76.       Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       77.       This cause of action is governed by California law because the conduct occurred

in California.

       78.       Each of the defendants named herein owed a duty to Plaintiffs to disclose certain

material facts. Defendants Farahnik, Jeffery, Yousefzadeh, and Weiss owed a fiduciary duty to

plaintiff Nour-Omid by virtue of their position and relationship with CarbonLite and each other

(i.e., Farahnik, Jeffery, Yousefzadeh, and Nour-Omid were all directors of CarbonLite during the

relevant period, Farahnik was also the Chief Executive Officer of CarbonLite, and Weiss was the

Chief Restructuring Officer of CarbonLite). Farahnik and LFIH, on the one hand, and Nour-

Omid and Learnicon, on the other hand, were also business partners by virtue of the Note, Note

Purchase Agreement, and Participation Purchase Agreement.

       79.       Each of the defendants named herein made representations to Plaintiffs but did

not disclose facts that materially qualified those representations and that rendered those



                                                27
representations misleading. Specifically, at CarbonLite board meetings and through email and

oral communications, the defendants named herein disclosed limited facts regarding the

Forbearance Agreement between Orion and CarbonLite and did not disclose that the Forbearance

Agreement subordinated the Tranche B Loans and eliminated material rights associated

therewith. This fact was known to each of the defendants named herein, and each of them knew

that this fact was not known to or reasonably discoverable by Plaintiffs.

        80.     The defendants named herein concealed or suppressed from Plaintiffs the material

fact that the Forbearance Agreement subordinated the Tranche B Loans and eliminated material

rights associated therewith, substantially harming Plaintiffs’ rights and interests therein.

        81.     The defendants named herein intentionally concealed or suppressed this material

fact with the intent to defraud Plaintiffs.

        82.     Plaintiffs were not aware of the concealed material fact. Had the material fact

been disclosed, Plaintiffs would have objected to the Forbearance Agreement and the

subordination of the Tranche B Loans and/or insisted on additional security or guarantees to

protect their rights and interests therein.

        83.     As a direct and proximate result of these defendants’ concealment or suppression,

Plaintiffs have sustained damages in an amount to be proven at trial.

        84.     These defendants’ conduct as described herein was intentional, willful, malicious,

outrageous, and oppressive, and therefore also justifies an award of punitive damages.

        85.     Furthermore, because the Forbearance Agreement was entered into through fraud

and included the fraudulent concealment of material facts from Plaintiffs, to the extent the

Forbearance Agreement is alleged to be valid and apply to Plaintiffs, Plaintiffs hereby assert and

request that the Forbearance Agreement be rescinded or otherwise voided.




                                                 28
                             SECOND CAUSE OF ACTION
                              Negligent Misrepresentation
(By Plaintiffs Against Defendants LFIH, Farahnik, Jeffery, Yousefzadeh, Weiss, and Does
                                          1-5)

       86.       Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       87.       This cause of action is governed by California law because the conduct occurred

in California.

       88.       Each of the defendants named herein made representations to Plaintiffs regarding

the elements and conditions of the Forbearance Agreement. These representations were made at

CarbonLite board meetings and through email and oral communications between approximately

October 2020 and February 2021. At no time did any of these defendants represent to Plaintiffs

that the Forbearance Agreement subordinated the Tranche B Loans and eliminated material

rights associated therewith.

       89.       Even if the defendants named herein did not intentionally misrepresent to

Plaintiffs the elements and conditions of the Forbearance Agreement, they acted recklessly,

negligently, and/or unreasonably in misrepresenting the elements and conditions of the

Forbearance Agreement while failing to disclose that the Forbearance Agreement subordinated

the Tranche B Loans and eliminated material rights associated therewith.

       90.       The defendants named herein intended that Plaintiffs rely on their representations

regarding the Forbearance Agreement.

       91.       Plaintiffs reasonably relied on those representations to their detriment. Plaintiffs

were not involved in negotiating or executing the Forbearance Agreement. Plaintiffs reasonably

trusted the defendants named herein to negotiate and execute the Forbearance Agreement in

good faith and without harming Plaintiffs’ rights and interests in the Tranche B Loans. After all,



                                                  29
it was only Plaintiffs’ willingness to enter into the series of agreements described in this

Complaint that enabled CarbonLite to avoid the harsh repayment penalties to Orion that would

have been triggered if the Tranche B Loans had not been repaid to Orion within 45 days.

Plaintiffs effectively refinanced the Tranche B Loans on much more favorable terms for the

company, providing it a significant monetary benefit and operational flexibility.

       92.     As   a   direct   and    proximate    result   of   these    defendants’   negligent

misrepresentations, Plaintiffs have sustained damages in an amount to be proven at trial.

                            THIRD CAUSE OF ACTION
                               Breach of Fiduciary Duty
 (By Plaintiff Nour-Omid Against Defendants Farahnik, Jeffery, Yousefzadeh, Weiss, and
                                      Does 1-5)

       93.     Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       94.     This cause of action is governed by Delaware law because the fiduciary duties

described herein derive from CarbonLite, which is a Delaware limited liability company.

       95.     Each of the defendants named herein owed a fiduciary duty to plaintiff Nour-

Omid by virtue of their position and relationship with CarbonLite and each other.

       96.     Each of the defendants named herein breached their fiduciary duty to plaintiff

Nour-Omid by taking advantage of his commitment to finance the Tranche B Loans to

CarbonLite, by negotiating and executing the Forbearance Agreement without regard for and to

the severe detriment of his rights and interests, by subordinating the Tranche B Loans without his

knowledge or consent, and by later negotiating and executing Amendment No. 6 to the Credit

Agreement which even further subordinated the Tranche B Loans, all while knowing that

CarbonLite would be imminently filing for Chapter 11 bankruptcy and that it would be

extremely unlikely that the Tranche B Loans would ever be repaid.



                                                30
       97.       Each of the defendants named herein further breached their fiduciary duty to

plaintiff Nour-Omid by failing to obtain the necessary approval for the Forbearance Agreement

pursuant to CarbonLite’s Operating Agreement (as alleged further below).

       98.       These defendants’ breach of fiduciary duty was a substantial factor in causing

harm to plaintiff Nour-Omid.

       99.       As a direct and proximate result of these defendants’ conduct, plaintiff Nour-

Omid has sustained damages in an amount to be proven at trial.

       100.      These defendants’ conduct as described herein was intentional, willful, malicious,

outrageous, and oppressive, and therefore also justifies an award of punitive damages.

       101.      Furthermore, because the Forbearance Agreement was entered into through the

breach of fiduciary duty to Dr. Nour-Omid, to the extent the Forbearance Agreement is alleged

to be valid and apply to Dr. Nour-Omid, Dr. Nour-Omid hereby asserts and requests that the

Forbearance Agreement be rescinded or otherwise voided.

                            FOURTH CAUSE OF ACTION
                     Aiding and Abetting Breach of Fiduciary Duty
(By Plaintiff Nour-Omid Against Defendants CarbonLite, Orion, Force 10, and Does 6-50)

       102.      Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       103.      This cause of action is governed by Delaware law because the fiduciary duties

alleged herein derive from CarbonLite, which is a Delaware limited liability company.

       104.      As alleged above, defendants Farahnik, Jeffery, Yousefzadeh, and Weiss were in

a fiduciary relationship with plaintiff Nour-Omid and owed a fiduciary duty to plaintiff Nour-

Omid. These defendants breached their fiduciary duty to plaintiff Nour-Omid in all the ways

alleged above.




                                                 31
       105.    The defendants named in this cause of action had full knowledge and awareness

that the above-referenced defendants had a fiduciary relationship with plaintiff Nour-Omid and

that they breached their fiduciary duty to plaintiff Nour-Omid.

       106.    The defendants named in this cause of action knowingly and actively participated

in the actions of the above-referenced defendants that constituted a breach of fiduciary duty.

CarbonLite was at the center of all the relevant transactions that ultimately resulted in the

Tranche B Loans being subordinated and plaintiff Nour-Omid’s rights and interests therein being

substantially impaired. Orion was aware that plaintiff Nour-Omid had financed the purchase of

the Tranche B Loans and, in negotiating and executing the Forbearance Agreement (and later

Amendment No. 6), knowingly harmed his interests therein. Force 10 was intimately involved in

CarbonLite’s restructuring efforts, including its negotiation and execution of the Forbearance

Agreement and its preparations for filing for bankruptcy, and similarly knowingly harmed

plaintiff Nour-Omid’s rights and interests in the Tranche B Loans.

       107.    As a direct and proximate result of these defendants aiding and abetting the

breaches of fiduciary duty against plaintiff Nour-Omid alleged in this Complaint, plaintiff Nour-

Omid has sustained damages in an amount to be proven at trial.

       108.    These defendants’ conduct as described herein was intentional, willful, malicious,

outrageous, and oppressive, and therefore also justifies an award of punitive damages.

       109.    Furthermore, because the Forbearance Agreement was entered into through the

breach of fiduciary duty to Dr. Nour-Omid, to the extent the Forbearance Agreement is alleged

to be valid and apply to Dr. Nour-Omid, Dr. Nour-Omid hereby asserts and requests that the

Forbearance Agreement be rescinded or otherwise voided.




                                               32
                              FIFTH CAUSE OF ACTION
                        Breach of Contract – Operating Agreement
     (By Plaintiff Nour-Omid Against Defendants Farahnik, Jeffery, Yousefzadeh, and
                                        Does 1-5)

       110.    Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       111.    This cause of action is governed by Delaware law pursuant to the Operating

Agreement.

       112.    At all relevant times herein until February 12, 2021, plaintiff Nour-Omid was a

member and director of CarbonLite. At all relevant times herein, defendants Farahnik, Jeffery,

and Yousefzadeh were members and directors of CarbonLite.

       113.    The Operating Agreement is a valid contract made and entered into as of

December 20, 2018 by the members of CarbonLite, including plaintiff-Nour Omid and

defendants Farahnik, Jeffery, and Yousefzadeh.

       114.    Section 3.3(a) of the Operating Agreement states, in relevant part, that

“[n]otwithstanding anything to the contrary in this Agreement, none of the following actions may

be taken by the Board of Directors without the approval of a Supermajority Vote of the Board of

Directors: … (vi) Enter into any transaction with an Affiliate, or a party known to the Board to

be a Related Party to any Member, Director or officer, other than transactions conducted on an

arms length basis and in the ordinary course of business.”

       115.    Section 3.6(i) of the Operating Agreement states that “[a] Director, Member,

officer, or any Affiliate or any Person known to the Board to be a Related Party of any Director,

Member or officer, may directly or indirectly engage in any transaction (including without

limitation the purchase, sale, lease, or exchange of any property, or the lending of funds, or the

rendering of any service, or the establishment of any salary, other compensation, or other terms



                                                33
of employment) with the Company; provided, however that in each case: (i) such transaction is

not expressly prohibited by this Agreement, (ii) the Director, officer, Member, Affiliate or such

Related Party, as the case may be, shall have disclosed to the Board of Directors such party’s

affiliation with the transaction, or relationship with the Director, officer or Member, and the

material facts thereof, (iii) to the extent applicable, is approved pursuant to Section 3.3(a)(vi)

and (iv) either (X) the terms and conditions of such transaction on an overall basis are arms

length and fair and reasonable to the Company or (Y) the transaction has been approved by a

majority of the Disinterested Directors. If any such transaction is an HPC Party Transaction it

must also be approved by a Super Majority Vote of the Board of Directors.” (Bold emphasis in

original.)

        116.   The Forbearance Agreement was a transaction that required approval by a

Supermajority Vote of CarbonLite’s board. It involved a transaction with an Affiliate or a party

known to the Board to be a Related Party (i.e., defendant Farahnik and his entity defendant

LFIH) that was not conducted on an arms’ length basis or in the ordinary course of business.

        117.   Additionally or alternatively, the Forbearance Agreement was an HPC Party

Transaction. An HPC Party Transaction is defined as “any transaction between the Company

and an HPC Party.” (Ex. 3 at Ex A, p. 7.) An “HPC Party” is defined as “any or all of the

following: (i) the HPC Member [i.e., HPC Industries], (ii) Leon Farahnik, (iii) any controlling

member of HPC, and (iv) any officer of HPC.” (Id.)

        118.   The Forbearance Agreement was not approved by a Supermajority Vote of the

board of directors of CarbonLite.

        119.   Furthermore, the Forbearance Agreement involved a transaction directly or

indirectly engaged in by a Director, Member, officer, or any Affiliate or any Person known to the




                                               34
Board to be a Related Party (i.e., defendant Farahnik and his entity defendant LFIH) and was not

properly disclosed to the board of directors, including the material facts thereof.

        120.   The material facts of the Tranche B transaction and Amendment No. 3 were

properly disclosed to CarbonLite’s board of directors and approved by a Supermajority Vote.

Conversely, the material facts of the Forbearance Agreement were not properly disclosed to

CarbonLite’s board of directors (including plaintiff Nour-Omid) or approved by a Supermajority

Vote.

        121.   Plaintiff Nour-Omid performed all, or substantially all, of the acts required of him

under the Operating Agreement, except those things excused by the named defendants’ breach.

        122.   The defendants named herein breached the Operating Agreement in at least the

ways alleged within this cause of action.

        123.   As a direct and proximate result of the defendants’ failure to disclose the material

facts of the Forbearance Agreement (including specifically the subordination of the Tranche B

Loans) to CarbonLite’s board of directors (including plaintiff Nour-Omid) and to obtain approval

of the Forbearance Agreement by a Supermajority Vote, the Forbearance Agreement was never

properly authorized. Because the Forbearance Agreement was never properly authorized, it

should be declared null and void and treated as if it were never executed.

        124.   Alternatively, as a direct and proximate result of the defendants’ conduct which

constitutes breach of the Operating Agreement, Plaintiff Nour-Omid has sustained damages in an

amount to be proven at trial.

                                SIXTH CAUSE OF ACTION
                           Breach of Contract – Personal Guaranty
                       (By Plaintiffs Against Defendant Leon Farahnik)




                                                 35
       125.     Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       126.     This cause of action is governed by New York law pursuant to a choice of law

provision applicable to the personal guaranty at issue.

       127.     In consideration for Plaintiffs agreeing to finance the Tranche B participation and

wire $5,250,000 to Orion for the purchase of the Tranche B Loans, defendant Leon Farahnik

gave a personal guaranty to Plaintiffs that he would repay the Tranche B obligations to Plaintiffs.

This was a valid contract between Plaintiffs, on the one hand, and defendant Farahnik, on the

other hand.

       128.     Plaintiffs performed all, or substantially all, of the acts required of them under the

parties’ contract, except those things excused by defendant Farahnik’s breach.

       129.     Defendant Farahnik breached his personal guaranty. Plaintiffs have requested

repayment of the Tranche B Loans from defendant Farahnik on the agreed upon terms, but

defendant Farahnik has refused and/or failed to repay the Tranche B Loans as he promised to do.

       130.     As a direct and proximate result of defendant Farahnik’s breach of contract,

Plaintiffs have sustained damages in an amount to be proven at trial.

                                SEVENTH CAUSE OF ACTION
                               Breach of Implied-in-Fact Contract
              (By Plaintiffs Against Defendants CarbonLite, Orion, and Does 6-50)

       131.     Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       132.     This cause of action is governed by California law because the conduct that gave

rise to the implied-in-fact contract between the parties occurred in California, and the implied-in-

fact contract was entered into in California.




                                                 36
         133.   In or around October 2020, Plaintiffs, on the one hand, and CarbonLite and Orion,

on the other hand, entered into an implied-in-fact contract relating to the Tranche B transaction.

Under this implied-in-fact contract, the parties agreed and understood that Plaintiffs would step

into the Tranche B Loans and replace Orion as the lender to CarbonLite. The parties further

agreed and understood that the Tranche B payment priorities discussed and agreed to in October

2020 would not be amended without Plaintiffs’ approval.

         134.   Plaintiffs did not enter into a written contract with CarbonLite or Orion relating to

the Tranche B Loans. Rather, CarbonLite and Orion entered into the Participation Agreement

and Amendment No. 3 to the Credit Agreement with LFIH. Nevertheless, Plaintiffs, on the one

hand, and CarbonLite and Orion, on the other hand, always intended that there would be an

implied contract between them, and each interpreted the closing of the Tranche B transaction on

October 23, 2020 as creating an implied contract between CarbonLite, Orion, and Plaintiffs.

         135.   Plaintiffs performed all, or substantially all, of the acts required of them under the

parties’ implied-in-fact contract, except those things excused by the defendants’ breach.

Plaintiffs wired $5,250,000 in cash to Orion, who accepted the payment, to purchase the Tranche

B Loans and relieved CarbonLite of any further obligations to Orion in connection therewith.

         136.   CarbonLite and Orion breached the parties’ implied-in-fact contract. On or about

February 8, 2021, they entered into the Forbearance Agreement. They shut Plaintiffs out of the

negotiation and execution of the Forbearance Agreement. They knowingly and intentionally

harmed Plaintiffs by subordinating the Tranche B Loans to both the Tranche A and Tranche C

Loans, and eliminated material rights associated with the Tranche B Loans. They did so without

Plaintiffs’ approval and in direct contravention of Plaintiffs’ rights and interests in the Tranche B

Loans.




                                                 37
            137.   As a direct and proximate result of the defendants’ conduct which constitutes

breach of implied-in-fact contract, Plaintiffs have sustained damages in an amount to be proven

at trial.

                               EIGHTH CAUSE OF ACTION
                      Tortious Interference with Contractual Relations
    (By Plaintiffs Against Defendants CarbonLite, Orion, Force 10, Jeffery, Yousefzadeh,
                                   Weiss, and Does 1-50)

            138.   Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

            139.   This cause of action is governed by California law because the conduct occurred

in California.

            140.   Plaintiffs had multiple contracts with defendants LFIH and Farahnik, including

the Note Purchase Agreement, the Security Agreement, and the Participation Purchase

Agreement. The purpose of these contracts was to secure and protect Plaintiffs’ rights and

interests in the Tranche B Loans. Defendant LFIH was a special purpose entity formed solely

for the purpose of acquiring a participation interest in the Tranche B Loans, which Plaintiffs

financed and subsequently acquired.

            141.   The defendants named in this cause of action had full knowledge and awareness

of the contracts between Plaintiffs and defendants LFIH and Farahnik.

            142.   The conduct of the defendants named in this cause of action prevented the

performance by defendants LFIH and Farahnik of those contracts or, at the very least, made such

performance virtually impossible.

            143.   The defendants named in this cause of action intended to disrupt the performance

of these contracts and knew that such disruption was substantially certain to occur. To wit, they

knowingly negotiated the Forbearance Agreement, which subordinated the Tranche B Loans and



                                                  38
eliminated material rights associated therewith without Plaintiffs’ knowledge or consent, making

it virtually impossible that the Tranche B Loans would ever be repaid. Then they made matters

even worse by negotiating and executing Amendment No. 6 to the Credit Agreement, which

even further subordinated the Tranche B Loans, without Plaintiffs’ knowledge or consent.

       144.      At the very least, the defendants named in this cause of action acted negligently in

disrupting the performance of the contracts between Plaintiffs and defendants LFIH and Farahnik

because they should have known that their conduct would cause such disruption and/or make

such disruption substantially certain to occur.

       145.      The performance of the contracts between Plaintiffs and defendants LFIH and

Farahnik were actually disrupted by these defendants’ conduct. Such conduct was a substantial

factor in causing Plaintiffs’ harm.

       146.      As a direct and proximate result of these defendants’ conduct, Plaintiffs have

sustained damages in an amount to be proven at trial.

                               NINTH CAUSE OF ACTION
                       Tortious Interference with Economic Relations
   (By Plaintiffs Against Defendants CarbonLite, Orion, Force 10, Jeffery, Yousefzadeh,
                                   Weiss, and Does 1-50)

       147.      Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       148.      This cause of action is governed by California law because the conduct occurred

in California.

       149.      Plaintiffs were in an economic relationship with defendants LFIH and Farahnik

that should have and would have resulted in an economic benefit to Plaintiffs. Indeed, there was

more than a reasonable probability of a business opportunity or economic benefit to Plaintiffs

from this relationship. In exchange for their commitment to finance the Tranche B Loans,



                                                  39
Plaintiffs were supposed to receive repayment of the loans + accrued interest + certain milestone

fees. The expected economic benefit was greater than $5,250,000.

        150.    The defendants named in this cause of action had full knowledge and awareness

of the economic relationship between Plaintiffs and defendants LFIH and Farahnik.

        151.    The defendants named in this cause of action engaged in wrongful conduct that

disrupted this economic relationship. These defendants acted in bad faith, breached (or aided

and abetted the breach of) fiduciary duties, and defrauded Plaintiffs by knowingly subordinating

the Tranche B Loans and eliminating material rights associated therewith in disregard of

Plaintiffs’ rights and interests therein.

        152.    The defendants named in this cause of action intended to disrupt the economic

relationship between Plaintiffs and defendants LFIH and Farahnik. Again, they knowingly

negotiated the Forbearance Agreement, which subordinated the Tranche B Loans and eliminated

material rights associated therewith without Plaintiffs’ knowledge or consent, making it virtually

impossible that the Tranche B Loans would ever be repaid. Then they made matters even worse

by negotiating and executing Amendment No. 6 to the Credit Agreement, which even further

subordinated the Tranche B Loans, without Plaintiffs’ knowledge or consent.

        153.    At the very least, the defendants named in this cause of action acted negligently in

disrupting the economic relationship between Plaintiffs and defendants LFIH and Farahnik

because they should have known that their conduct would cause such disruption and/or make

such disruption substantially certain to occur.

        154.    The economic relationship between Plaintiffs and defendants LFIH and Farahnik

were actually disrupted by these defendants’ conduct. Such conduct was a substantial factor in

causing Plaintiffs’ harm.




                                                  40
       155.    As a direct and proximate result of these defendants’ conduct, Plaintiffs have

sustained damages in an amount to be proven at trial.

                              TENTH CAUSE OF ACTION
                                   Declaratory Relief
(By Plaintiffs Against Defendants CarbonLite, Orion, Force 10, LFIH, Farahnik, and Does
                                         6-50)

       156.    Plaintiffs incorporate by reference and reallege each and every allegation

contained in the paragraphs above and below as if fully set forth herein.

       157.    This cause of action is governed by Delaware law.

       158.    An actual and immediate controversy has arisen and now exists between Plaintiffs

and the defendants named herein regarding Plaintiffs’ rights and interests in the Tranche B Loans

relative to the Tranche A and Tranche C Loans.

       159.    The Forbearance Agreement purported to subordinate the Tranche B Loans and

eliminate material rights associated therewith without Plaintiffs’ knowledge or consent. Later,

Amendment No. 6 to the Credit Agreement purported to even further subordinate the Tranche B

Loans without Plaintiffs’ knowledge or consent.

       160.    The Forbearance Agreement also purported to hamper Plaintiffs’ rights and

interests by removing the Tranche B priority in payout for a Qualified Pinnpack Sale in the event

of a CarbonLite bankruptcy proceeding.

       161.    For all the reasons alleged in this Complaint, Plaintiffs’ rights and interests in the

Tranche B Loans should have priority over the Tranche A and Tranche C Loans on such terms

and conditions as agreed by the parties prior to the execution of the Forbearance Agreement.

       162.    A judicial declaration that the Tranche B Loans (and Plaintiffs’ rights and

interests therein) maintain their priority over the Tranche C Loans and confirming the existence




                                                41
of the Tranche B priority in payout for a Qualified Pinnpack Sale is necessary and appropriate to

protect Plaintiffs’ rights.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following relief against Defendants:

        1.      For compensatory damages in excess of the jurisdictional minimum of this Court

                and in an amount to be determined at trial, which in no event should be lower

                than $5,250,000;

        2.      For punitive damages on Plaintiffs’ first, third, and fourth causes of action;

        3.      For rescission or other appropriate relief nullifying or voiding the Forbearance

                Agreement and the amendment of the Tranche B payment priority;

        4.      For declaratory relief;

        5.      For the recovery of reasonable attorneys’ fees as permitted by law;

        6.      For interest at the legal rate per annum;

        7.      For the costs of this suit; and

        8.      For such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand a trial by jury on all causes of actions so triable.

Dated: June 9, 2021                               BARNES & THORNBURG LLP


                                                  /s/ Kevin G. Collins
                                                  Thomas E. Hanson, Jr., Esq. (No. 4102)
                                                  Kevin G. Collins (No. 5149)
                                                  1000 N. West Street, Suite 1500
                                                  Wilmington, DE 19801
                                                  P: 302-300-3447
                                                  F: 302-300-3456
                                                  Email: thanson@btlaw.com




                                                    42
and

Sanford L. Michelman (Cal. Bar No. 179702)
smichelman@mrllp.com
Mona Z. Hanna (Cal. Bar No. 131439)
mhanna@mrllp.com
Howard I. Camhi (Cal. Bar No. 149194)
hcamhi@mrllp.com
Alexander R. Safyan (Cal. Bar No. 277856)
asafyan@mrllp.com
MICHELMAN & ROBINSON, LLP
10880 Wilshire Blvd., 19th Floor
Los Angeles, CA 90024
Telephone: (310) 299-5500
Facsimile: (310) 299-5600

Attorneys for Plaintiffs Bahram Nour-Omid and
Learnicon LLC




  43
